DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 04/29/2021 has been entered. As indicated in the amendments:
Claims 1-3 are previously cancelled. Claims 4 – 6 are amended. Claims 7 – 17 are as previously presented. Claims 18 -30 are withdrawn. Claim 31 is newly added. Hence, claims 4- 17 and claim 31 are pending. The amendments made to claim 5 and 6 overcome the indefiniteness (35 U.S.C. 112(b)) rejections made to these claims in the Non-Final Rejection dated 10/29/2020 and these rejections are withdrawn. Applicant’s remarks/arguments are fully considered (see “Response to Arguments” section below) but they are not persuasive and this Final rejection is made herein.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 31, this claim recites “… the other of the main tube or the internal auger or fighting is made of graphite” and it is not clear whether the term “the other of” refers to either 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 – 6 and 9 - 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bratina et al. (US 2012/0024687 A1), here in after called Bratina, in view of Schellstede (US 2009/0113749 A1) and her in after called Schellstede.
Regarding claim 4, Bratina discloses an induction heater for processing a feed material (a screw conveyor 1 that is wrapped with one or more induction heating coils 2, (0022, FIG.1)) comprising: a main tube having an internal auger or flighting rotating  (a screw conveyor 1 with a trough section 3 having  rotating auger 4 which causes the flights 5 to push material through the screw conveyor 1, (0022, 0024, FIG. 1)), at least one of the main tube or internal auger or flighting providing an at least partly ferrous part (the auger 4 is fabricated  from materials that are more susceptible to induction heating, such as ferrous materials, (0023)); one or more (one or more induction heating coils 2 wrapped around the trough section of the screw conveyor 1 to primarily heat the induction susceptible ferrous auger 4 to heat the material being transported by the conveyor system, (0022, 00232 and 0024)).
Bratina is silent about a rotatable main tube having an internal auger or flighting rotating therewith and a main tube drive for rotating the main tube.
However, Schellstede that teaches thermal desorption and separation of solids from liquids using inductive heating (0003, 0016), also teaches a rotatable main tube having an internal auger or flighting rotating therewith (an induction dryer 11 that comprises a housing 14 (main tube) and scroll 15  therewith configured to rotate at different rates, (0046)) and a main tube drive for rotating the main tube (scroll 15 and housing 14 are each mounted on bearings 46 and provided with independent drive motors 20, 21, (0046)).
The advantage of making the main tube rotatable with the scroll 15 each driven independently by motor drives 20 and 21 will enable the housing 14 to rotate at different rate that the scroll which will facilitate the stirring of the cuttings and prevent cuttings from caking or clumping to conveyor 13 or housing 14 as cuttings move through induction chamber 12, which in turn enhances overall drying of the cuttings (0057).
Therefore, it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the main tube of Bratina to be rotatable having an internal auger rotating therewith independently by motor drives 20 and 21 in order to facilitate the stirring of the cuttings and prevent cuttings from caking or clumping to conveyor 13 or housing 14 as cuttings move through induction chamber 12, which in turn enhances overall drying of the cuttings as taught in Schellstede. 


Regarding Claim 5, Bratina in view of Schellstede teaches the induction heater of claim 4, wherein the main tube and the internal auger or flighting are at least partly ferrous (auger 4 is fabricated from materials that are more susceptible to induction heating, such as ferrous materials, including iron and alloys of iron, and trough section 3 of the of the screw conveyor 1 is fabricated from materials of stainless steel, Bratina (0023)).
Regarding Claim 6, Bratina in view of Schellstede teaches the induction heater of claim 5, wherein the main tube or the internal auger or flighting, or both are made of steel or stainless steel (auger 4 is fabricated from materials that are more susceptible to induction heating, such as ferrous materials, including iron and alloys of iron, and trough section 3 of the screw conveyor 1 is fabricated from materials of stainless steel, Bratina (0023)).
Regarding Claim 9, Bratina in view of Schellstede teaches the induction heater of claim 4, further comprising a stack (7, outlet, Bratina, FIG. 1) adapted to vent or flare at least a portion of outlet vapors from the outlet material (higher boiling components are released as vapors drawn off and out of the screw conveyor through outlet 7, Bratina (0025)).
Regarding Claim 10, Bratina discloses the induction heater of claim 4. But,
Bratina does not teach a cooler adapted to cool outlet vapors from the outlet material.
	However, Schellstede teaches a cooler (32, a condensing chamber, Schellstede (FIG.2)) adapted to cool outlet vapors from the outlet material (condensing chamber 32, preferably provided at discharge end 30 of housing 14 cools the vaporized chemicals in the vapor stream, causing them to condense, (Schellstede, (0054, 0068 and 0070)).
	This allows immediate condensation of contaminant chemicals vaporized during the high temperature induction heating process without considerably escaping to air and contaminating or polluting the surrounding environment (0070, 0071).
Therefore it would have been obvious for one of ordinary skill in the art at the time of filling to modify the induction heater of claim 4 disclosed by Bratina to include a cooler (condensing chamber) adapted to cool outlet vapors from the outlet material in order to 
Regarding Claim 11, Bratina in view of Schellstede teaches the induction heater of claim 10, wherein the cooler comprises a condenser (condensing chamber 32, Schellstede (FIG.2)) adapted to condense recovered water from the outlet vapors (condensing chamber 32 cools the vaporized chemicals in the vapor stream, causing them to condense resulting in a fluid and solid mixture which can be collected for further treatment, Schellstede (0069)).
Regarding Claim 12, Bratina in view of Schellstede teaches the induction heater of claim 4, further comprising a fire box adapted to cool outlet solids from the outlet material (the vapor stream from the conveyer housing will enter one or more condensing chambers 32 with water showers that wet any solids that may remain in the vapor stream causing them to fall out of the vapor stream, Schellstede (0068)).
Regarding Claim 13, Bratina in view of Schellstede teaches the induction heater of claim 4, further comprising a blower (a vacuum pump 31, Schellstede (0067)) adapted to convey the outlet material from the main tube (the Vacuum pump 31 pulls the vapor stream through the blades of wizzard 34, Schellstede (0067)).
Regarding Claim 14, Bratina in view of Schellstede teaches the induction heater of claim 4, further comprising a scrubber system adapted to clean outlet vapors from the outlet material (a filtration system that includes a wizzard 34, wizzard is, in essence, a slow moving fan as the Vacuum pump 31 pulls the vapor stream through the blades of wizzard 34, the gaseous portions have no trouble moving around the blades; however, most particulate matter will strike the blades, which will deflect them from the vapor stream, Schellstede (0067)).
Regarding Claim 15, Bratina in view of Schellstede teaches the induction heater of claim 10, wherein the cooler comprises an air cooler, further comprising a blower adapted to provide ambient air to: the air cooler; a stack or chimney, at or near a base of the stack or (air locks 28 will necessarily allow a small amount of air (ambient air) to enter housing 14 as the cuttings enter or exit, Schellstede (0054)).
Regarding Claim 16, Bratina in view of Schellstede teaches the induction heater of claim 4, wherein the main tube comprises welded pipe or seamless pipe (the trough section 3 is a stainless steel pipe, Bratina, (0023, FIG.1)).
Regarding Claim 17, Bratina in view of Schellstede teaches Induction heater of claim 4, further comprising one or more tumbler slats extending along and from an inner wall of the main tube to tumble the feed material (housing 14, or at least its internal surfaces, should be resistant to abrasion from the materials that make up the cuttings, Schellstede (0043)).
Claim 7- 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bratina in view of Schellstede in further view of Tudahl et al. (US 6164572 A), here in after called Tudahl. 
Regarding Claim 7, Bratina in view of Schellstede teaches the induction heater of claim 4, wherein, the cuttings will preferably pass through a sizing unit 33 that will insure the cuttings are the appropriate size, preferably, less than % of an inch in diameter. Objects larger than this size will be excluded by sizing unit 33 which, comprises a set of rollers spaced apart by the threshold distance, Schellstede (0055). But,
Bratina in view of Schellstede is silent about a gear crusher for crushing the feed material, the gear crusher comprising spaced-apart gears, at least one of the spaced-apart gears driven by a gear drive.
However, Tudahl that teaches a recycling apparatus for a gypsum wallboard, also teaches a gear crusher (crushing means 14, FIG 2) for crushing the feed material (for shredding
the wallboard material within the main hopper 12, Tudahl (2:59-61)), the gear crusher comprising spaced-apart gears (roller gears with blade 34, 36, FIG.2), at least one of the spaced-apart gears driven by a gear drive (the crusher motor 62 driving the crusher gear box 64 (FIG. 2), (5:41-42)).

Therefore, it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the sizing unit disclosed by Bratina in view of Schellstede by a gear crusher with spaced-apart gears driven by crusher motor 62 in order to provide a sizing unit that has a roller with teeth or grabber (gear) that can assist in pulling the inlet material into the system for smooth transfer of the material onto the conveyor as taught in Tudahl.
Regarding Claim 8, Bratina in view of Schellstede in further view of Tudahl teaches the induction heater of claim 7, wherein a gap between the spaced-apart gears is adjustable to provide an adjustable size for the crushed feed material, the particle size between a fine particle dust and a course shale (the crushing means 14 acts as a flow regulator for the apparatus ultimately determining the size of the processed gypsum wallboard pieces, Tudahl (5:41 -45)). 
Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bratina in view of Schellstede in further view of Hanasaka (US 2012/0263538 A1), here in after called Hanasaka.
Regarding claim 31, Bratina in view of Schellstede teaches the induction heater of claim 4. But, 
Bratina in view of Schellstede is silent about the other of the main tube or internal auger or flighting is made of graphite.
However, Hanasaka that teaches systems for volatilizing substances contained in soil using the heating device 112 (0001and 0017), also teaches a susceptor is provided on a surface of the shaft of the internal auger (conveyor screw 1142), (0017, FIG.2) and the susceptor is made from tungsten or graphite (0017).

Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to modify he induction heater of claim 4 disclosed by Bratina in view of Schellstede to include an auger made from a graphite in order to facilitate the heating of insulating materials in the soil by the induction heating device as taught in Hanasaka.
Response to Arguments
Claims Rejections - 35 USC § 112(b)
The amendments made to claim 5 and 6 overcome the indefiniteness (35 U.S.C. 112(b)) rejections made to these claims in the Non-Final Rejection dated 10/29/2020 and these rejections are withdrawn.
Claims Rejections - 35 USC § 103 - Obviousness
Applicant's arguments regarding the obviousness rejections made, filed on 04/ 29/2021, have been fully considered but they are not persuasive because:
Applicant argues, “In the presently claimed invention, the main tube is rotated and the 
Internal auger/flighting rotates with the main tube.” and BRATINA fails to teach this feature. 
This argument is not persuasive because in the instant rejection as well as in the Non-Final Rejection dated 10/29/2020, the BRATINA reference is not relied upon to teach these limitation. As indicated in the instant rejection, the teaching reference SHELLSTEDE is brought in to teach this limitation and the limitation is taught by the combination of the references.
Applicant also argues, “Induction coils extend around the main tube and it is the main tube that is inductively heated.” and BRATINA fails to teach this feature.
This argument is not persuasive because: I. the BRATINA reference teaches the one or more induction heating coils wrapped around the screw conveyor 1 (0022), 
II. The limitation “it is the main tube that is inductively heated” is not included in the claimed invention (at least in claim 4). Further, BRATINA teaches concentrated heating of the auger 4, while providing a limited amount of energy to heat the main tube (screw conveyor 1). Hence, BRATINA teaches the limitation.
Applicant also argues regarding the limitation “one or more stationary electric induction coils" in claim 4, SCHELLSTEDE fails to teach at least this claimed feature.
This argument is not persuasive because SCHELLSTEDE is not relied upon to teach this limitation. Rather, BRATINA, the primary reference, teaches this limitation. “One or more induction heating coils 2 wrapped around the trough section of the screw conveyor 1”, BRATINA (0022).
Finally, in response to applicant's arguments against the references individually, the applicant appears to point out what is lacking in each references (BRATINA, SCHELLSTEDE) without considering the teaching of the combination or the motivation to combine. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILNESSA BELAY whose telephone number is (571)272-3136.  The examiner can normally be reached on 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DILNESSA B BELAY/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761